Citation Nr: 1501974	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  04-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for thrombophlebitis of the right lower extremity, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a psychiatric disability, to include depression, anxiety, and memory loss, to include as secondary to a service-connected disability.

4.  Entitlement to a temporary total rating for convalescence following a surgery on November 24, 2006 for service-connected thrombophlebitis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2002 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and St. Louis, Missouri.  Jurisdiction of the case lies with the RO in New Orleans, Louisiana.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In correspondence dated November 4, 2014, the Veteran claimed an earlier effective date for the disability ratings assigned for his service-connected left knee and leg disabilities, back to 1976.  As such, the issues of entitlement to an effective date earlier than March 13, 2007 for 60 percent rating for residuals of status post total arthroplasty of the left knee and entitlement to an effective date earlier than March 13, 2007 for 40 percent rating for thrombophlebitis of the left lower extremity have been raised by the record in this November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for thrombophlebitis of the right lower extremity, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's status post total arthroplasty of the right knee is proximately due to service-connected residuals of status post total arthroplasty of the left knee.

2.  The Veteran's currently diagnosed psychiatric disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.

3.  The evidence of record establishes that the Veteran underwent a surgery for his service-connected left lower extremity thrombophlebitis on November 24, 2006, which required convalescence for 1 month.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post total arthroplasty of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The criteria for a temporary total disability rating based on the need for convalescence for treatment of service-connected thrombophlebitis of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for service connection for right knee disability and for a temporary total rating, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A VA letter issued in June 2007 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records, as well as his Social security records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided a VA examination in January 2012 and an addendum opinion was obtained in April 2012.  Each VA examiner conducted a review of the Veteran's claims file and provided a nexus opinion with respect to the relationship between the Veteran's psychiatric disability and his military service or service-connected disability, to include a rationale for the stated conclusion.  Consequently, the Board concludes that these medical opinions are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veteran was assisted at the hearings by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain onset of symptoms, duration of symptoms, and any nexus between service and the current disabilities.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Right Knee Disability

The Veteran contends that his currently diagnosed right knee disability is the result of his military service.  Specifically, he is seeking service connection for the claimed disability secondary to service-connected residuals of status post total arthroplasty of the left knee.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Here, the Veteran has a current diagnosis of status post status post total arthroplasty of the right knee, as evidenced by the most recent VA examination in January 2012.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on secondary bases.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service-connected residuals of status post total arthroplasty of the left knee.

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed right knee disability to his service-connected left knee disability.  In this regard, in a November 2002 letter, David M. Pope, M.D. indicated that he had been treating the Veteran for severe arthritis of both knees and that the Veteran recently underwent a right total knee arthroplasty in October of 2002.  Dr. Pope provided an opinion that "the accelerated arthritis in [the Veteran's] right knee is [s]ervice[-] related in that the severe knee injury to the left knee caused increased stress to the right knee over the last 28 years leading to earlier degenerative arthritis thus, necessitating the total knee replacement.  It is my medical opinion that the right knee arthritis is [s]ervice connected and related to the previous left knee..."  The Board finds the foregoing opinion to be well-reasoned and persuasive in light of the explanation provided by the physician, as well as his expertise in this matter, to include ongoing treatment of the Veteran, including involvement in his total knee replacement surgeries of both knees performed in October 2002 and March 2003.

The record also includes a December 2003 VA examiner opinion that the Veteran's right knee problem is not secondary to the left knee surgery because the right knee had to be operated on before the left knee.  Additionally, a June 2004 VA examiner opined that it is unlikely that the Veteran's right knee degenerative joint disease is secondary to the service-connected left knee condition.  In support of this opinion, the examiner noted that there was nothing in his records to show that the Veteran had a lifetime of lurching or lifetime of a posture where all the weight was borne on the right knee or activities associated with an overuse phenomenon on to a good limp.  The examiner further noted that there was a long history of obesity and the obesity in the Veteran's aging is as more likely a cause of the degeneration of the right knee than it is of the cause being an overuse from the left knee injury.

However, the Board finds that the December 2003 or June 2004 VA medical opinion is not adequate because they do not address the aggravation issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board also finds that the June 2004 VA examiner's medical opinion is of discounted probative value and places greater weight on Dr. Pope's medical opinion because the history reported by the Veteran has not been sufficiently considered by the June 2004 VA examiner   See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided).

In this regard, the Veteran testified during the November 2014 Board hearing that he had right knee pain that preexisted his service and that he injured his left knee in service while guarding the right knee due to pain.  He also reported that while he had pain on the sides of the right knee prior to service, he has had pain in the right knee cap precipitated by physical activities in service.  He claimed that although the VA examiner attributed the Veteran's right knee disability to his weight, he weighed no more than 200 pounds in service and he did not start gaining weight until after he had the knee surgeries.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In review of the record, the Board also finds that the Veteran's statements to be credible.  To that effect, service treatment records confirm that the Veteran had ongoing complaints of right knee pain in service.  He complained of pain in both knees with some swelling in July 1975 and an October 1975 service treatment report noted complaints of bilateral knee pain, recurrent effusions, pain, and problems ascending stairs; the impression was bilateral chondromalacia.  In December 1975, he reported bilateral giving way, cracking, popping, swelling, numbness and stiffness in both knees the left being worse than the right.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for status post total arthroplasty of the right knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a psychiatric disability.

As an initial matter, the medical evidence shows a current diagnosis of depressive disorder, not otherwise specified, also noted as major depressive disorder with psychosis, as evidenced by VA treatment records dated from June 2009 and VA examinations.  See Degmetich, 104 F. 3d at 1332.

However, the Veteran's psychiatric disability first manifested many years after service and is not related to service.

Service treatment records show that in December 1975, during a hospitalization for other medical condition and undergoing a course of physical therapy, the Veteran had what was felt to be an acute paranoid psychosis and he ran from the hospital.  After being retrieved, he remained in a somnolent state for a while until the next morning when he was seen by a psychiatrist who declared him free of any further acute psychosis.  It was noted that he apparently was normal.  The diagnosis was "probable" acute paranoid psychosis.

In regard to this notion in the Veteran's service treatment records, a January 2012 VA examiner, who reviewed the Veteran's claims file and conducted a clinical examination of the Veteran, opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner noted that there was insufficient evidence that the Veteran experienced a psychosis or any mental illness during his service time based on diagnostic criteria.  It was noted that there was no psychiatrist or other mental health professional documentation of psychiatric evaluation detail to substantiate that the Veteran had service time psychosis.  The examiner further noted that the Veteran received no mental health treatment until 2009.  The examiner explained that if the Veteran had a one day episode of psychosis it would most likely have represented a reaction to medications, such a pain medications, or possible a delirium, for which any serious medical problem may be the cause, such as thrombophlebitis in this Veteran's case; in such cases, once the cause of the psychosis is found and treated (i.e. medication discontinued, underlying medical condition resolved), the psychosis resolves.

The examiner added that there is no association between his service labelled "psychosis" and his current mental disorder.  Although a September 2009 VA mental health note listed a diagnosis of major depressive disorder "with psychosis," it does not provide any documentation to support the Axis I "with psychosis" diagnosis.  Instead, it was noted that the Veteran denied "delusions or hallucinations," which is evidence of his not having psychosis.  Further it was noted that the dose of Quetiapine, the medicine the Veteran is prescribed, is subtherapeutic dose for any psychotic symptoms.

As such, neither the Veteran nor the record suggests entitlement to service connection for a psychiatric disability on a direct incurrence basis.  The Board notes the over 30 year gap between separation from service and the initial diagnosis of the Veteran's psychiatric disability.  The first evidence of record showing a diagnosis of psychiatric disability was in June 2009 and no records show treatment for any mental disorder prior to this time.

Furthermore, the medical evidence of record does not establish that the psychiatric disability is proximately due to, the result of, or aggravated by any of the Veteran's service-connected disabilities.  Based on a review of the Veteran's claims file, an April 2012 VA examiner provided an opinion that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner explained that while chronic pain not uncommonly can contribute to a depressive mood, without resorting to mere speculation it would be difficult to attribute the Veteran's pain as the proximate or major cause of his depression because in reviewing the Veteran's psychiatric records, which apparently only dated from Jun 8, 2009 to Feb 7, 2012, a variety of factors have been suggested as likely contributing to his depression in addition to pain and other physical limitations related to his left leg, including idleness during the summer months when not teaching, the death of two close friends, separation from family, concerns about his various other medical conditions, and his current unemployment.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative.").

In regard to the Veteran's contention that although he was not first seen for diagnosed with depression until 2009, he may have had symptoms of depression dating back to 2002, the examiner commented that if true, his knee pain antedated his depression by a number of years.

To the extent that the Veteran claims that his psychiatric disability is due to or aggravated by pain from his service-connected disabilities, the Board finds that the etiology of the Veteran's psychiatric disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a psychiatric disorder, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  A diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of a psychiatric disorder in this case.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a psychiatric disability on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Temporary Total Rating

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2014).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulations provides for a temporary total disability rating during convalescence.  38 C.F.R. § 4.30

A total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

The record reflects that the Veteran underwent a surgical procedure of placing an inferior vena cava (IVC) filter, i.e. green field filter, that catch lower extremity blood clots on November 24, 2006.  He asserts that he is entitled to a temporary total rating for a period of convalescence following this procedure.

Inpatient treatment records from Baton Rouge General Medical Center show that the Veteran was diagnosed with lower extremity deep vein thrombosis in November 2006 and had been treated with anticoagulation medication, Coumadin.  On November 24, 2006, he presented to the emergency room with worsening dyspnea, and a ventilation perfusion scan revealed a high probability of pulmonary embolism.  The assessment was pulmonary embolism with therapeutic dose of Coumadin.  After a vascular surgery consultation, the Veteran had an IVC filter placement.  During this time, he developed another pulmonary embolism.  He was recommended to continue on an outpatient basis on Lovenox daily for 6 months followed by lifelong use of Coumadin and low-dose Aspirin.  He was discharged to home being stable with hypoxemia resolved on November 30, 2006.

Post-surgical treatment reports reflect that the Veteran was closely observed on an outpatient basis for recurrent deep vein thrombosis with protein S/C deficiency by his VA physicians and continued to be treated with Lovenox in addition to Coumadin for 6 months.  He continued to complain of pain in the feet described as "burning and occasionally throbbing," and reported pain intensity as 8 on a scale of 1 to 10.  In February 2007, he reported swelling in both legs for about 1 week his lower extremities were swollen and red to the knees, but an ultrasound of the lower extremities were negative for deep vein thrombosis.

The evidence of record establishes that the Veteran did not return to work for at least 6 months following the procedure.  VA Form 21-8940 dated in April 2008 indicates that the Veteran had worked for the state Department of Labor from June to December 2006 and lost time from illness in November 2006.  VA Forms 21-4192 of record indicate that the Veteran left his job as an auditor at the state Department of Labor on December 29, 2006 and then started working again as a teacher on September 17, 2007.  Six months after his surgical procedure, in May 2007, the Veteran was seen again for a functional rehabilitation evaluation.  It was noted that his lower extremity complex regional pain syndrome had not responded to various pain or neuropathic medications and that he was not employed.  The Veteran testified during the November 2014 Board hearing that following the November 2006 surgery, his physical medicine and rehabilitation doctor restricted physical activities and he could not walk and used his scooter about a month.  He further reported that he returned to his normal activities about a month after the surgery.

Resolving reasonable doubt in the Veteran's favor, entitlement to a temporary total rating based on the need for convalescence from a November 24, 2006 IVC filter placement surgery for service-connected left lower extremity thrombophlebitis is established through December 31, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.


ORDER

Entitlement to service connection for status post total arthroplasty of the right knee is granted.

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to a temporary total rating for convalescence following an IVC filter placement surgery on November 24, 2006 for thrombophlebitis of the left lower extremity is granted through December 31, 2006.


REMAND

The Veteran contends that he has thrombophlebitis in the right lower extremity and it is proximately caused by his right knee condition.  During the November 2014 hearing, he testified that he developed deep vein thrombosis in the right leg subsequent to his total right knee replacement in October 2002.  The medical evidence of record shows a current diagnosis of phlebitis syndrome of the right lower extremity as evidenced by a January 2010 VA examination report.  As service connection for status post total arthroplasty of the right knee is granted herein, a medical opinion addressing the claimed secondary to relationship between the Veteran's thrombophlebitis in the right lower extremity and any service-connected disability should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center in New Orleans, Louisiana and any associated outpatient clinics, dated from February 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether the Veteran's phlebitis syndrome of the right lower extremity is related to his period of service or any service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's phlebitis syndrome of the right lower extremity is related to his military service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the phlebitis syndrome of the right lower extremity was caused or aggravated to any degree by any service-connected disability, specifically to include secondary to service-connected status post total arthroplasty of the right knee. 

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.  

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


